Citation Nr: 1428761	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability. 

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in November 2011 and the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The Veteran has raised a claim for a temporary 100 percent evaluation following his December 2011 right shoulder surgery.  The issue of entitlement to service connection for a painful surgical scar has been raised by the record.  The RO has not adjudicated these claims and therefore, they are REFERRED to the RO for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

After his December 2011 VA examination the Veteran had surgery on his right shoulder.  On remand a new examination should be scheduled to determine the current severity of this condition.

Evidence on file includes allegations that are sufficient to raise an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At his December 2011 VA examination the Veteran was off work because he had difficulty wearing his body armor vest and safely and effectively using a firearm due to his right shoulder disability.  A March 2012 statement from the Veteran's VA physician indicated that the Veteran should not return to his current position in law enforcement, except in a sedentary capacity.  See also December 2011 statement noting the Veteran could not effectively use his right arm for at least 2-3 months.  In a March 2013 statement the Veteran reported that he had lost his career in law enforcement because he was under a doctor's care and could not work.  He was living with his mother.  The claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased evaluation and should be further adjudicated on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the severity of his right shoulder disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

a) The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's joints.

b) The examiner must report the complete range of motion for the right shoulder.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

c) Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

d) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.

e) The examiner must also provide an opinion concerning the impact of the Veteran's right shoulder disability on his ability to work as well as a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

f) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  After completing the above and assigning any necessary disability evaluations, the AOJ should adjudicate the issue of entitlement to a TDIU on a schedular basis.  If, and only if, the Veteran does not meet the criteria for TDIU on a schedular basis, for any timeframe, under 38 C.F.R. § 4.16(a), refer the claim of entitlement to a TDIU on an extra-schedular basis to the Director of the Compensation and Pension Service for special consideration under 38 C.F.R. § 4.16(b).

3.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

